Citation Nr: 0510737	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-05 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty on August 25th, 1942 and 
from October 1942 to October 1945 with the Recognized 
Guerrillas, and from October 1945 to March 1946 with the 
Regular Philippine Army.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in January 2004.  The actions ordered in the remand 
have been completed and the claim has been returned for 
further appellate consideration.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is rated 
as 40 percent disabling for residuals of a gunshot wound with 
fracture of the greater trochanter.  

2.  The veteran's non-service connected disabilities include 
hypertension, degenerative discospondylosis and arthritis of 
the lumbar spine and degenerative joint disease of both hips.  

3.  The veteran's educational background and employment 
history include completion of four years of college and being 
self-employed as a farmer from 1950 until 1987.  

4.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
employment experience.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The Board remanded the veteran's claim in January 2004.  The 
remanded ordered that the veteran was notified of the 
provisions of the VCAA.  Notice was provided to the veteran 
in a January 2004 letter to the veteran.  In addition, a 
supplemental statement of the case was issued to the veteran 
in August 2004.  Even if the notice provided to the veteran 
were deficient, VA has no further duty to assist the veteran 
as there is no reasonable possibility that any assistance 
would substantiate the veteran's claim.  He has only one 
service-connected disability, residuals of a gunshot wound 
with fracture of the greater trochanter, which has been 
static for forty years.  38 C.F.R. § 3.159 (d)(2004).  As is 
noted above the claim has already been remanded once to 
provide notice to the veteran for the VCAA.  Based on the 
foregoing, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Therefore, any deficiency in 
notice to the appellant as to the duty to assist is harmless 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16 (2003).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2003). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

Factual Background and Analysis.  The RO granted service 
connection for residuals of a gunshot wound with fracture of 
the greater trochanter in September 1949.  That is the 
veteran's only service connected disability.  It has 
continuously been rated as 40 percent disabling.  

The veteran's non-service connected disabilities include 
hypertension; degenerative discospondylosis and arthritis of 
the lumbar spine; and degenerative joint disease of both 
hips.  

The veteran's May 1949 application for VA benefits reveals he 
was a student at Far Eastern University studying Business 
Administration.  At the same time he was employed as a 
farmer.  On his April 2000 and August 2002 applications for 
increased benefits due to unemployability he reported 
completing four years of college.  He had been farming since 
1950.  He last farmed in 1986.  He had attended additional 
seminars and training in farming and irrigation methods.  On 
his April 2000 application he wrote that he stopped farming 
due to his fast deteriorating health due to old age and 
severe service connected disabilities.  On his August 2000 
application he stated he was totally unable to work due to 
his "paralyzed left thigh."  The veteran had no additional 
training since he stopped working in 1986.  

The veteran was examined by VA in 1998, 2000 and 2002.  In 
June 2000 the VA physician gave his opinion that the veteran 
might still be able to obtain and retain office jobs which 
did not require strenuous physician activities like prolonged 
walking.  Subsequently, the VA physician in November 2002 
stated that the veteran's service connected disability had a 
moderate impact on his ability to obtain and retain 
employment especially during flare-ups.  His advancing age 
and arthritis had a major role in the veteran not being 
accepted for employment due to company requirements.  A VA 
physician in November 2002 also noted that the degenerative 
joint disease and arthritis of the hips and spine was more 
degenerative in nature.  

The veteran has also submitted private medical records 
including a psychiatric report and medical certificates 
noting he was treated for leg pain.  The private physician 
noted the veteran had to have assistance and was not able to 
walk alone.  

The veteran does not meet the minimum schedular criteria for 
a total rating as he only has one service-connected 
disability rated as 40 percent disabling.  The regulation 
specifies that if the veteran only has one service connected 
disability it must be rated as 60 percent disabling.  He does 
not meet the threshold criteria for consideration of a 
schedular total rating based on individual unemployability 
due to service-connected disability outlined in 38 C.F.R. 
§ 4.16(a).  

The Board has also considered whether the veteran by 
subjective standards is unemployable due to service-connected 
disability.  The veteran's only service-connected disability, 
his residuals of a gunshot wound with fracture of the 
trochanter, have been continuously rated as 40 percent 
disabling since 1949.  There is no evidence in the claims 
folder which indicates the veteran's service-connected 
disability has increased in severity over time, in essence it 
has been stable.  During that period the veteran developed 
degenerative joint disease and arthritis of the lumbar spine 
and hips which the VA physician stated were degenerative, in 
other words not related to his service trauma.  It is his 
degenerative joint disease and arthritis, which has become 
increasingly severe, that have caused his inability to work.  
That combined with the veteran's advancing age have made him 
unable to continue his prior employment as a farmer.  

The preponderance of the evidence is against the claim for a 
total disability rating based on individual unemployability 
due to service connected disability.  


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


